448


        OFFICE      OF THE        ATTORNEY           GENERAL      OF TEXAS
                                         AU8TlN




EoaoraDl8  luoodrou
                  Curt18
COilrrtrAttorney
Yrlo, county
P8Usal1, wur
Dear Slrr                        OplnloaSi. 04098




              Tour rrooat   CO                                inion       OS thir     dopart-
mat&t
    oa    the   above Itate                                   88a   r ee8irad.
                                                            tata Ohi1 8tatat.r
        l8 t0



                                                             ra   t ha   aumbu




                              1899, VerBOn’          AmOtatd          CiVil      sktUtm8,




    thereon,         ln rooorb       book8      to    be   kept for      thr pUr-
    POIO.”

              ArtiOl@         5937, VOfllOB’I        AlUl0tat.d       citil      StatUt@8,
nad8,    in   QUt    ,   68    rOuOW8;
                                                                            44Y




mno?abh      i#OO&OW cUX%iO, Paga g


             "The olarkr O? the dirtriot OOUrt8 8hall
        raoalra the r0imdng   tea8 in Oi~il oa8e8 ror
        their Se??i008:


             ~8aoordIng ratarn8        0r   anr   writ,   where
        suoh return      i8 required   by law to be reoordad,
      iUolodIag the returnon all wrIt8, axoapt sub-
      poena* . l . . . . . . . . . . . . . . . .so


             3   quote     from Tax. Jar. Vol. 24, p. 208, as rol-
1Ow8:

           *Statute8 preaorlblng Sear'for pabllo
     OiiICa8 are 8tti8tlr Wn8trUad    ead hence a
     right to fee8 may not rest in implication.
     share this right I8 left to oonetruotfoa,
     the languaga or the law mast be Wnotrued in
     raror of the government.   Xhera a 8tatUta is
     capable Of two Wn8trUOtiOn8, one of whioh
     w00ld give an offioaroompansation ror hi8
     samiOa8 in addition to hi8 ilalary,aBd the
     other not, the latter oonrtruotion should be
     adopted l + l *
            An officer ina~be raqulrad by law to persona 8pa-
oifia 8ar~ioa8 or dlsoharga addltionaldutia8 for whioh no
oospan8atlon i8 provided. Tha obligation to periota OUoh
SOX'ViO~a8 18 ilQO8ad as an inoidant to the Ofr~Oe and tha ai-
tioar  by hi8 aooaptanca tharaor Is dee.nadto hare engaged to
  ax-formthan without oompaasatioa. Terra111. Xlag, 14 9. K.
P 2d) 786; Burk 1. Bexu CoMty, 271 5. W. 122; 3dcCallaT. City
of Boakdala, 244 5. By.444.
             Artiole 3927, lupra, provider that tha Ohark oi
the di8trlot oourt ahall reoaira fifty (SO#) oants Sor raoord-
ing the ratUrn of ~ZLJwrit,           whare suah ratUrn I8 raquIrad by
law to be reoordad,        IaolUding the return on all writ8 eX#apt
subpoenaas.     This    8tatUta   doe8 not   provide a fee  ror 8tatI43
rho 0frlou*8     return     on procas8,    in briar form3L,in tbs alark*r
rile dooket .

            Artlola 1972, aupra, does aot require the raoord-
.bg th0 0rri8u*8 return on procasr bat merely raw1x-a~ that
 a notation of said return be briefly 8tatad ~a the oS*rk*s
 tile doolcrt.
                                                                               450


lfoaorabla   ?ioodrowCWti8,     Pug*   3



           The oaea of Taxa   Il.8. Railway v. Parker, bb 9.X.
Sl33,hold8 among Other thing8, that   under a r r ta tuta
                                                       lllowIng
fear for the recording of return8   on any writ rhea ruoh ra-
turn  18 raqulrqd by law to ba reoordad, the olark mny not
oharga a Sea for raoordlng the return on a oitatlon, there
being no law whiah raqulra8 return of oltatlon to be reoordad.
               In view 0s the foregoing     rtatuta8 ~00 are rarpeot-
ray       adrilledthat It I8 ths opinion 0s thi8 dapartaaat that
the    olerkr   0s the di8triot court8 hat@ no legal nuthorltyto
oharga and oolleot n raoording far for tlm ofrioar~8           return
on proca88 whara        8uoh return i8 8hom in *brief row       on the
olark’r     file dookat; n mare notation on the olark*s fila boakat
rhowlng     the orrloar*8    return on pro0888 doe8 not antItla the
olark to any reoording f ea.        Tharafora, your qua8tion i8 ra-
8pNZtfIdiY anrwarad        in the aagatiTa.
             You are further adrised that such olark8 are antltl-
ad to a fifty    (SOQ) cant Sea for raoordiag the rattis of imy
writ, where eueh return I8 required by law to be raoordad, and
ruoh returns    are aotuallr recorded.
           Trusting that      the foregoing fully auawero         your   fn-
Wry,    we remain
                                               Tour8   vary   truly

                                           ATT&HEY GESXRAL OF TEXAS


                                           *,W~~
                                                       Ardall Uilllams
                                                             A8aiatant